Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				
					
					4 Oct. 1826—Nov. 1830
				
				(Deed of the Quincy Wood lot.)Know all Men by these Presents, that we John Quincy Adams and Josiah Quincy, both of Boston in the County of Suffolk, Executors of the last Will and Testament of John Adams late of Quincy in the County of Norfolk, deceased, in consideration of the Sum of two-hundred and twenty-one dollars, and thirty three Cents, paid us by the said John Quincy Adams in his individual capacity, the receipt whereof we do hereby acknowledge, and for the Execution of the said last Will and Testament, have sold and conveyed, and do hereby sell and convey, to him the said John Quincy Adams, his Heirs and Assigns, a certain Wood lot, situated in said Quincy, being the same land conveyed to the said John Adams, by Deed of Josiah Quincy, dated the first day of  November one thousand seven hundred and seventy nine, recorded among the Deeds of Suffolk County Lib. 134. Fol: 173. and therein said to contain by Estimation ten Acres, and found by the Survey of Mather Withington taken on the 20th. of September last to contain eight Acres two Quarters and two Rods; but be the same more or less, the said lot having been struck off to the said John Quincy Adams as the highest bidder, at public auction on the twenty-eighth day of September last, at the rate of  dollars an Acre.To have and to hold, with to him the said John Quincy Adams, his Heirs and Assigns forever.And we the said Executors, do hereby Covenant and agree with the said John Quincy Adams, in his individual capacity, his Heirs and Assigns, that we will warrant and defend the premises herein granted against all persons claiming under or through the said John Adams, and that we, or either of us will at any time hereafter execute any other Deed or Deeds, which by operation of Law may be found necessary, or by advice of Counsel Learned in the Law expedient to secure the said Lot of Land to him the said John Quincy Adams, his Heirs and Assigns forever.In witness whereof we the said John Quincy Adams, and Josiah Quincy, Executors as aforesaid, have hereunto set our hands and Seals at said Quincy this fourth day of October in the year of our Lord one thousand eight hundred and  twenty-six.
				
					
				
				
			